Title: Committee Report on the Reasons for not Proceeding to Business, 12 June 1770
From: Adams, John,Hawley, Joseph,Adams, Samuel,Pickering, John Jr.,Leonard, Daniel,Mitchell, Edward,Sumner, Nathaniel,Hobson, Humphrey,Denny, Thomas,Massachusetts House of Representatives
To: 


      
      12 June 1770. MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 25–32. Prepared by a committee appointed 8 June composed of Joseph Hawley, Samuel Adams, JA, John Pickering Jr., Daniel Leonard, Edward Mitchell, Nathaniel Sumner, Humphrey Hobson, and Thomas Denny (same, p. 24), and presented to the House by Joseph Hawley.
      Upon receipt of the House Address of 7 June (see preceding calendar entry), Lt. Gov. Hutchinson replied with a message which justified the legality of removing the General Court to Cambridge and urged the need to proceed with the session’s business (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 23–24). The committee listed above was named “to state the Reasons of this House for coming into a Resolution, That it is not expedient to proceed to the Business of the Session while the General Assembly is held out of the Town-House in Boston; and also for adhering to the same.”
      On 12 June the House adopted the committee’s report, which recommended publication of the House resolutions of 6 June along with “Reasons for adhering to said Resolutions” which the Committee had prepared. The “Reasons” waived “at present . . . any further Observations on the Legality” of holding legislative sessions out of Boston. Instead, the report conceded the validity of prerogative when used “to the public Good,” but attacked Hutchinson’s policies as a misuse of power, unjustified by public need and contrary to the public welfare. The “Reasons” answered each historical and legal precedent Hutchinson had raised in his defense and closed with the claim that Hutchinson, not the General Court, must bear the blame for any inconveniences suffered as a result of the legislature’s refusal to conduct business while sessions were held in Cambridge. The report was adopted with only three dissenting votes (same, p. 31–32).
     